In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1491
SARAH M. STEFFEK, et al.,
                                             Plaintiffs-Appellants,
                                   v.

CLIENT SERVICES, INC., et al.,
                                            Defendants-Appellees.
                     ____________________

        Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
       No. 1:18-cv-00160-WCG — William C. Griesbach, Judge.
                     ____________________

  ARGUED DECEMBER 11, 2019 — DECIDED JANUARY 21, 2020
               ____________________

   Before FLAUM, HAMILTON, and BARRETT, Circuit Judges.
    HAMILTON, Circuit Judge. The Fair Debt Collection Prac-
tices Act, 15 U.S.C. § 1692 et seq., requires the collector of a
consumer debt to send the consumer-debtor a written notice
containing, among other information, “the name of the credi-
tor to whom the debt is owed.” § 1692g(a)(2). Plaintiﬀs Sarah
Steﬀek and Jill Vandenwyngaard received form notices from
defendant Client Services, Inc. subject to this requirement. On
each, a header stated only “RE: CHASE BANK USA, N.A.”
2                                                  No. 19-1491

with an account number, and the letters continued: “The
above account has been placed with our organization for col-
lections.” The letters did not say whether Chase Bank still
owned the accounts in question or instead had sold the debts
to another entity. Steﬀek and Vandenwyngaard sued Client
Services for violating § 1692g(a)(2), arguing that these letters
failed to identify clearly the current holder of the debt.
    The district court certified a plaintiﬀ class of Wisconsin
debtors who received substantially identical notices from Cli-
ent Services. The court then found that undisputed facts
showed that Chase Bank was actually the current creditor and
granted summary judgment to Client Services. Steﬀek v. Client
Servs., Inc., No. 1:18-cv-00160-WCG, 2019 WL 1126079, at *5
(E.D. Wis. Mar. 12, 2019). The actual identity of the current
creditor, however, does not control the result. Regardless of
who then owned the debts, the question under the statute is
whether the letters identified the then-current creditor clearly
enough that an unsophisticated consumer could identify it
without guesswork. See Janetos v. Fulton Friedman & Gullace,
LLP, 825 F.3d 317, 321 (7th Cir. 2016). Undisputed facts show
that the notices here failed that test. We therefore reverse and
remand for entry of summary judgment in the plaintiﬀs’ favor
as to liability.
I. Factual and Procedural Background
    The facts needed to decide this case are few and undis-
puted. Steﬀek and Vandenwyngaard received form dunning
letters, also called debt validation notices, from Client Ser-
vices. The parties agree that Client Services is a “debt collec-
tor,” that the named plaintiﬀs are “consumers,” and that the
letters were “communications” in connection with attempts to
No. 19-1491                                                 3

collect “debts,” as each of those terms is defined in the Act.
See 15 U.S.C. § 1692a(2)–(3), (5)–(6).
   The letter Steﬀek received was identical to the others ex-
cept for diﬀering account numbers and balances. It began
with a header that read:
      RE: CHASE BANK USA, N.A.
      ACCOUNT NUMBER: XXXXXXXXXXXX3802
      BALANCE DUE: $8,936.43
      REFERENCE NUMBER: [redacted]3872
The body of the letter then read:
      The above account has been placed with our or-
      ganization for collections.
      Unless you notify our oﬃce within thirty (30)
      days after receiving this notice that you dispute
      the validity of this debt or any portion thereof,
      this oﬃce will assume this debt is valid. If you
      notify this oﬃce in writing within thirty (30)
      days from receiving this notice that you dispute
      the validity of this debt or any portion thereof,
      this oﬃce will obtain verification of the debt or
      obtain a copy of a judgment and mail you a copy
      of such judgment or verification. If you request
      of this oﬃce in writing within thirty (30) days
      after receiving this notice, this oﬃce will pro-
      vide you with the name and address of the orig-
      inal creditor, if diﬀerent from the current credi-
      tor.
      We look forward to working with you in resolv-
      ing this matter.
4                                                            No. 19-1491

The letter further specified that payment should be made to
Client Services. The only addresses contained in the letter
were the P.O. box and street addresses of Client Services in
Missouri.      Finally,   a    postscript    stated: “THIS
COMMUNICATION IS FROM A DEBT COLLECTOR. THIS
IS AN ATTEMPT TO COLLECT A DEBT. ANY
INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.” A slightly redacted copy of the letter Steﬀek re-
ceived is attached as an appendix to this opinion.
    The parties agreed on a stipulation to all facts necessary
for cross-motions for summary judgment. Client Services re-
neged on its stipulation, however, by submitting some addi-
tional evidence, as we discuss in the concluding portion of
this opinion. After addressing that procedural complication,
the district court granted summary judgment to Client Ser-
vices. Steﬀek, 2019 WL 1126079, at *5. Finding that the letters
“contained” the name of Chase Bank and no other creditor,
the court decided that the letters satisfied § 1692g(a)(2) as a
matter of law. Id. at *4. The plaintiﬀs have appealed.1
II. Failure to Identify the Current Creditor
   The Fair Debt Collection Practices Act protects consumers
through a series of disclosure requirements, beginning with
the initial notice subject to 15 U.S.C. § 1692g. The required in-
formation includes the amount of the debt; the name of the


    1 The district court also granted summary judgment on any claims
arising under 15 U.S.C. § 1692e, the Act’s general prohibition on false, de-
ceptive, or misleading representations. Steffek, 2019 WL 1126079, at *5. The
complaint alleged violations of § 1692e, but plaintiffs did not make any
argument opposing summary judgment on those claims. Any claims un-
der § 1692e are forfeited.
No. 19-1491                                                       5

creditor; a statement that unless the debtor disputes the valid-
ity of the debt within 30 days, it will be assumed to be valid;
a statement that if the debtor disputes the debt in writing, the
collector will mail the consumer verification of the debt or a
copy of the judgment; and a statement that, upon written re-
quest within 30 days, the debt collector will provide the name
and address of the original creditor if diﬀerent from the cur-
rent creditor. § 1692g(a).
    We and other circuits have long interpreted § 1692g to re-
quire that the mandatory disclosures be made so that they
would be clearly understood by unsophisticated debtors.
“The statute does not say in so many words that the disclo-
sures required by it must be made in a nonconfusing manner.
But the courts, our own included, have held, plausibly
enough, that it is implicit that the debt collector may not de-
feat the statute’s purpose by making the required disclosures
in a form or within a context in which they are unlikely to be
understood by the unsophisticated debtors who are the par-
ticular objects of the statute’s solicitude.” Bartlett v. Heibl, 128
F.3d 497, 500 (7th Cir. 1997), citing Avila v. Rubin, 84 F.3d 222,
226 (7th Cir. 1996) (to be valid, a debt validation notice “must
be eﬀective, and it cannot be cleverly couched in such a way
as to eviscerate its message”); Terran v. Kaplan, 109 F.3d 1428,
1432 (9th Cir. 1997) (debt validation notice may not include
superfluous language that “overshadows” the required dis-
closures); Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)
(“It is not enough for a debt collection agency simply to in-
clude the proper debt validation notice in a mailing to a con-
sumer—Congress intended that such notice be clearly con-
veyed.”); Graziano v. Harrison, 950 F.2d 107, 111 (3d Cir. 1991)
(§ 1692g was violated by contradictory message: “statutory
notice must not only explicate a debtor’s rights; it must do so
6                                                   No. 19-1491

eﬀectively”); Miller v. Payco–General American Credits, Inc., 943
F.2d 482, 484 (4th Cir. 1991) (“a debt collector does not comply
with § 1692g merely by inclusion of the required debt valida-
tion notice; the notice Congress required must be conveyed
eﬀectively to the debtor” (quotation omitted)).
    This implied requirement of clarity extends to identifica-
tion of the current creditor under § 1692g(a)(2). The mere
presence of the correct name in the notice somewhere does
not suﬃce. See Smith v. Simm Assocs., Inc., 926 F.3d 377, 381
(7th Cir. 2019) (explaining that § 1692g(a)(2) “requires a debt
collector to present information about the creditor and the
debt in the manner the unsophisticated consumer can under-
stand”); Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317,
321 (7th Cir. 2016) (“When § 1692g(a) requires that a commu-
nication include certain information, compliance demands
more than simply including that information in some unintel-
ligible form.”). Across all the Act’s protections, we evaluate a
communication “through the objective lens of an unsophisti-
cated consumer who, while ‘uninformed, naïve, or trusting,’
possesses at least ‘reasonable intelligence, and is capable of
making basic logical deductions and inferences.’” Smith, 926
F.3d at 380 (claim under § 1692g(a)(2)), quoting Pettit v. Re-
trieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th
Cir. 2000) (claim under § 1692e).
    Turning to the notice at issue in this case, the problem for
Client Services is that the form letter simply did not identify
Chase Bank as the creditor to whom the debts were then
owed. The heading said “RE: CHASE BANK,” followed by an
account number, which communicated only that the letter
somehow related to the listed Chase Bank account. The body
of the letter then explained that this “account has been placed
No. 19-1491                                                    7

with our organization for collections,” referring to Client Ser-
vices. Farther down, the letter said that the recipient could
write to Client Services to find out if the original creditor was
diﬀerent from the current creditor. This latter sentence raised
the possibility that the debt could have been resold, but the
letter did not clarify who actually owned the debt. The letter
did not communicate clearly on whose behalf Client Services
was trying to collect the debt. The letter did say, however, that
the recipient should pay Client Services rather than anyone
else, which a recipient could reasonably understand as imply-
ing that Client Services itself was then the creditor.
    As it turns out, the evidence available on summary judg-
ment indicated that Chase Bank still owned the accounts for
the two lead plaintiﬀs, Steﬀek and Vandenwyngaard. But this
fact—extrinsic to the letter itself—does not insulate Client Ser-
vices from the claim that it violated § 1692g(a)(2), which re-
quired it to identify the current creditor clearly, without leav-
ing the matter to guesswork. In Smith, the letter identified an
entity as the “original creditor” and named no other potential
creditor, which we concluded left no doubt as to who then
owned the debt. 926 F.3d at 380–81. Similarly, our recent de-
cision in Dennis approved a letter that expressly identified
both the “original creditor” and the “current creditor” in
those terms. See Dennis v. Niagara Credit Solutions, Inc., — F.3d
—, No. 19-1654, 2019 WL 7288044 at *1 (7th Cir. Dec. 30, 2019).
    This case is controlled by Janetos, however, not Smith or
Dennis. The notice in Janetos said that the account had been
“transferred from Asset Acceptance, LLC, to Fulton, Fried-
man & Gullace, LLP.” 825 F.3d at 321. The debt collector, Ful-
ton, argued that this “transferred” phrase made clear that As-
set Acceptance owned the debt and that Fulton was only
8                                                    No. 19-1491

collecting it. Id. We disagreed: “standing alone the fact that
the form letter included the words ‘Asset Acceptance, LLC’
did not establish compliance with § 1692g(a)(2).” Id. The letter
left recipients “to guess who currently owned the debts in
question.” Id. at 323. Because this facial lack of clarity left no
factual dispute, we reversed summary judgment for the de-
fendants and directed summary judgment for the plaintiﬀs.
Id. at 326.
    Client Services’s arguments to distinguish Janetos are not
persuasive. First, it urges that unsophisticated consumers
would understand the diﬀerence between “transferred,” used
by the collector in Janetos, and “placed,” used here. With re-
spect, that supposed diﬀerence is not clear to the members of
this panel, let alone to unsophisticated consumers. Client Ser-
vices has not shown that “transferred” and “placed” have dis-
tinct meanings regarding ownership of a debt that are univer-
sally understood even in the debt-collection business itself.
And even if consistent trade usage of those verbs had been
shown, that would not show compliance with § 1692g(a)(2),
which requires clear communication to unsophisticated con-
sumers.
    Second, Client Services cites several district court deci-
sions that have approved similar letters on the theory that
they gave account numbers for the debts and thus identified
the creditors. E.g., Howard v. Client Services, Inc., No. 0:17-cv-
62425-UU, 2018 U.S. Dist. LEXIS 142827, at *17 (S.D. Fla. Aug.
21, 2018) (noting “the account information in the header” and
granting summary judgment to Client Services). The district
court here also mentioned that practice favorably. Steﬀek, 2019
WL 1126079, at *4. We agree that listing an account number
may help a consumer identify the origins of the debt in
No. 19-1491                                                                   9

question (especially if it is an old account). The problem under
§ 1692g(a)(2) is that an original account number, just like “RE:
CHASE BANK,” says nothing about who owns the debt to-
day.2
    Third, Client Services points out that it identified itself on
the letter as “A DEBT COLLECTOR.” This disclosure appears
in the so-called “mini-Miranda” warning at the end of the let-
ter as required by 15 U.S.C. § 1692e(11). Client Services argues
that this mandatory postscript alerted consumers that it col-
lects debts for others rather than buying them itself. By pro-
cess of elimination, goes the argument, Chase Bank is the only
creditor named in the notice, so that any recipient would

    2  Client Services cites additional district court decisions that ruled for
debt collectors even though the notices identified only accounts, not the
current creditors. See Ocampo v. Client Services, Inc., No. 18-cv-4326 (BMC),
2019 WL 2881422 (E.D.N.Y. July 3, 2019); Stehly v. Client Services, Inc., No.
2:18-cv-5103 (DRH)(ARL), 2019 WL 2646664 (E.D.N.Y. June 27, 2019);
Philips v. Central Fin. Control, No. 2:17-cv-02011-RDP, 2018 WL 3743221
(N.D. Ala. Aug. 7, 2018); Taylor v. MRS BPO, LLC, No. 2:17-cv-01733
(ARR)(RER), 2017 WL 2861785 (E.D.N.Y. July 5, 2017); Santibanez v. Nat’l
Credit Sys., Inc., No. 6:16-cv-00081, 2017 WL 126111 (D. Or. Jan. 12, 2017);
Demonte v. Client Services, Inc., No. 14-cv-14511, 2015 WL 12556159 (S.D.
Fla. July 29, 2015); see also Campagna v. Client Services, Inc., No. 18-cv-3039,
2019 WL 6498171 (Dec. 3, 2019) (claim under § 1692e). The plaintiffs, on
the other hand, point to several decisions that have reached the opposite
result. See Datiz v. Int’l Recovery Assocs., Inc., No. 2:15-cv-03549
(ADS)(AKT), 2018 WL 3751920 (E.D.N.Y. July 27, 2018), report and recom-
mendation adopted, 2018 WL 4561461 (E.D.N.Y. Sept. 24, 2018); McGinty
v. Prof’l Claims Bureau, Inc., No. 15-cv-4356 (SJF)(ARL), 2016 WL 6069180
(E.D.N.Y. Oct. 17, 2016); Lee v. Forster & Garbus LLP, 926 F. Supp. 2d 482
(E.D.N.Y. 2013); Sparkman v. Zwicker & Assocs., P.C., 374 F. Supp. 2d 293
(E.D.N.Y. 2005). We do not need to dissect and distinguish these rulings
in detail; we respectfully disagree with any reasoning inconsistent with
this opinion’s application of § 1692g(a)(2).
10                                                 No. 19-1491

understand that Chase Bank must be the current owner of the
debt. But we considered and rejected this exact syllogism in
Janetos:
       [D]efendants argue that the letter made clear
       that Fulton is a law firm and a debt collector.
       True enough, but neither point leads to a “basic
       logical deduction” that Fulton must have been
       collecting the referenced debts on Asset Ac-
       ceptance’s behalf or that Asset Acceptance re-
       mained the current owner of the debts.
825 F.3d at 321–22, quoting Pettit, 211 F.3d at 1060. What Cli-
ent Services invokes is not logic but guesswork. Again, Janetos
controls this case.
    Finally, the district court correctly observed that
§ 1692g(a)(2) does not mandate the use of specific terms such
as “creditor” or “owner of the debt.” Steﬀek, 2019 WL 1126079,
at *4. We made the same point in Smith: “the FDCPA does not
require use of any specific terminology to identify the credi-
tor.” 926 F.3d at 381. That point does not help Client Services
here. The Act does not prescribe specific words, but it does
require the debt collector to identify clearly “the name of the
creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2).
Debt collectors are free to use words other than these chosen
by Congress if the words will communicate the required in-
formation to unsophisticated consumers. The plaintiﬀs are
entitled to summary judgment as to liability here because this
letter did not clear that hurdle.
III. Evidentiary Dispute
   Because Client Services is liable for violations of 15 U.S.C.
§ 1692g(a)(2) no matter who actually owned the debts, we
No. 19-1491                                                             11

need not decide whether the district court was correct to treat
that issue as undisputed at summary judgment. See Steﬀek,
2019 WL 1126079, at *2. Nevertheless, the evidentiary and
procedural controversy over the parties’ factual stipulation in
this case raises issues that recur in summary judgment prac-
tice, so it is prudent to address the controversy.
   At the first scheduling conference in the district court in
March 2018, Client Services reported that it was not “100%
sure” that Chase Bank still held the named plaintiﬀs’ debts.
(That initial uncertainty in the litigation tends to confirm the
point that the dunning letters violated § 1692g(a)(2).) The
plaintiﬀs then sought details about the relationship between
Client Services and the as-yet-unknown owner of the debts
through requests for production. Client Services objected to
the requests and responded with only five pages of internal
account notes, two pages for Steﬀek and three for Vanden-
wyngaard.3
    Discovery negotiations broke down, and on August 22,
2018, the plaintiﬀs filed a motion to compel with the district
court. Two days later, however, the parties seemed to resolve
their disputes through a joint stipulation to what they agreed
were “the only facts that shall be used by the Parties in sup-
port of, or in opposition to, a finding of liability by way of any
dispositive motion filed by the Parties or at trial.” In other
words, the parties stipulated to ten facts that they thought suf-
ficient to decide the case and agreed to halt all discovery ex-
cept on the issue of damages. The stipulation provided that


    3 The plaintiffs did not use one of their permitted interrogatories un-
der Federal Rule of Civil Procedure 33 to ask the identity of the current
creditor.
12                                                            No. 19-1491

Chase Bank “was the original creditor of the debts” but point-
edly omitted the identity of the current creditor. The court ap-
proved this arrangement by order dated September 11, 2018.
    The parties filed cross-motions for summary judgment on
October 5, 2018. The plaintiﬀs’ accompanying statement of
facts, required by local rule, merely reiterated the ten stipu-
lated facts. But Client Services reneged on the stipulation: its
statement of facts went beyond the stipulation to claim that
Chase Bank was not only the original but also the current cred-
itor. In support of this assertion, Client Services attached an
aﬃdavit from Edward Little, its chief information oﬃcer, as
well as the five pages of account notes disclosed earlier. In
their opposition brief, the plaintiﬀs protested that the court
should enforce the terms of the stipulation and disregard
these new materials.4
    The district court held a conference on March 11, 2019 to
address the procedural dispute and to settle the identity of the
current creditor. Client Services insisted that Chase Bank was
“absolutely” the current creditor; the plaintiﬀs maintained
that the court should restrict itself to the stipulated facts. The
court concluded that the evidence showed that Chase Bank
was the current creditor and granted summary judgment for
Client Services the next day. Steﬀek, 2019 WL 1126079, at *2,
*5.
   On appeal, the plaintiﬀs have raised several objections.
They point out that aﬃant Little had not been identified as a


     4
     Client Services asserts on appeal that its clear violation of its court-
approved stipulation was not deliberate but resulted from an “internal
miscommunication,” without any additional detail or explanation. See
Appellee’s Br. at 12 n.1.
No. 19-1491                                                  13

knowledgeable witness in Client Services’ initial disclosures
or supplements. Plaintiﬀs also contend that the Little aﬃdavit
did not properly authenticate the Steﬀek and Vandenwyn-
gaard account notes. More generally, plaintiﬀs object to the
district court’s decision to allow Client Services to breach
without consequence the court-approved stipulation for the
summary judgment motions. We address these points in turn.
    First, a motion for summary judgment supported by an af-
fidavit from a witness not previously disclosed in the case or-
dinarily will cause problems that Rule 26(a)(1)(A)(i) and (e)(1)
and case management plans are intended to prevent. Rule
26(a)(1)(A)(i) requires early identification of “each individual
likely to have discoverable information—along with the sub-
jects of that information—that the disclosing party may use to
support its claims or defenses, unless the use would be solely
for impeachment.” Rule 26(e)(1) imposes a duty on a disclos-
ing party to supplement its disclosures if they turn out to be
incomplete or incorrect, at least if the new information has not
already been made known to other parties. Finally, Rule
37(c)(1) directs judges to exclude evidence left out of required
disclosures absent some extenuating circumstance. We are not
suggesting that a party can never move for summary judg-
ment based on an aﬃdavit from a previously undisclosed wit-
ness. When that happens, though, judges need to be ready to
address the problems the tactic creates for opposing parties so
as to prevent surprise and unfair prejudice. E.g., Baemmert v.
Credit One Bank, N.A., 271 F. Supp. 3d 1043, 1051 (W.D. Wis.
2017) (declining to consider declaration submitted at sum-
mary judgment from a previously undisclosed witness).
    Second, because the plaintiﬀs objected to the notes, the
district court should have considered them only if it
14                                                   No. 19-1491

concluded that they would be admissible at trial. See Fed. R.
Civ. P. 56(c)(2) (authorizing objections that material cited to
support or oppose a motion for summary judgment “cannot
be presented in a form that would be admissible in evi-
dence”); Baines v. Walgreen Co., 863 F.3d 656, 662 (7th Cir. 2017)
(“Evidence oﬀered at summary judgment must be admissible
to the same extent as at trial, at least if the opposing party ob-
jects, except that testimony can be presented in the form of
aﬃdavits or transcripts of sworn testimony rather than in per-
son.”). Documents must be authenticated by an aﬃdavit that
lays a proper foundation for their admissibility, even at the
summary judgment stage. See Castro v. DeVry Univ., Inc., 786
F.3d 559, 578 (7th Cir. 2015) (aﬃrming district court’s decision
to disregard a document unaccompanied by an aﬃdavit es-
tablishing that it met the business records hearsay exception).
The Little aﬃdavit presented a borderline case under this
standard. It contained scant information concerning the prov-
enance of the account notes to support their admissibility un-
der Rule of Evidence 803(6).
   At the same time, we recognize the practicalities of the ad-
versary system. Parties often submit documents on summary
judgment without authenticating them with aﬃdavits thor-
ough enough to overcome all potential objections:
       When that happens—when one side fails to
       cross all evidentiary t’s and dot all procedural
       i’s—it is also not unusual for opposing lawyers
       to choose to overlook available evidentiary or
       other procedural objections. Lawyers should
       know their cases. Courts are entitled to rely on
       lawyers to decide which potential objections are
       worth raising and which are not. This is
No. 19-1491                                                   15

       especially so when many such defects in sum-
       mary judgment evidence could be cured
       quickly with a supplemental aﬃdavit or two.
       Neither the rules of evidence nor the rules of
       civil procedure require lawyers or judges to
       raise all available evidentiary objections.
Cehovic-Dixneuf v. Wong, 895 F.3d 927, 932 (7th Cir. 2018) (af-
firming summary judgment where objection to moving
party’s evidence was raised first on appeal); see also Elghanmi
v. Franklin College, No. IP 99-879-C H/G, 2000 WL 1707934, at
*1 (S.D. Ind. Oct. 2, 2000) (noting that counsel often do not in-
clude full authentication or object to its absence where there
is no real dispute about authenticity of document). When an
objection is raised, nothing stops the trial court from allowing
the oﬀering party to supplement the record to cure the defect.
But the court may not simply ignore an objection to evidence
the court will rely upon for its decision.
    Third, and on the other hand, the district court retained
discretion to consider facts beyond the parties’ stipulation.
True, “once made, a stipulation is binding unless relief from
the stipulation is necessary to prevent a ‘manifest injustice’ or
the stipulation was entered into through inadvertence or
based on an erroneous view of the facts or law.” Graefenhain
v. Pabst Brewing Co., 870 F.2d 1198, 1206 (7th Cir. 1989); see
also Christian Legal Soc’y v. Martinez, 561 U.S. 661, 677 (2010)
(“[T]he parties will not be permitted to deny the truth of the
facts stated, … or to suggest, on appeal, that the facts were
other than as stipulated or that any material fact was omit-
ted.”), quoting 83 C.J.S., Stipulations § 93 (2000). At the same
time, however, “the district court has ‘broad discretion’ to de-
cide whether to hold a party to its stipulations.” Graefenhain,
16                                                   No. 19-1491
870 F.2d at 1206; see also United States v. Nobles, 422 U.S. 225,
235 n.9 (1975) (citing district court’s “inherent power to con-
trol evidentiary matters”). Although we disagree with the dis-
trict court on the relevance of the disputed information and
the ultimate merits, we are not convinced that the court
abused its broad discretion here in deciding to relieve Client
Services of its obligations under the stipulation, at least in the
absence of unfair prejudice, which we do not see.
    The district court’s power to consider evidence it deemed
relevant or even decisive did not leave the plaintiﬀs without
options. When Client Services breached the stipulation by of-
fering evidence that Chase Bank still owned the debts in ques-
tion, plaintiﬀs could have sought appropriate relief from the
district court to prevent unfair prejudice. One obvious rem-
edy would have been a delay under Rule 56(d) to conduct ad-
ditional discovery. See Smith v. OSF HealthCare System, 933
F.3d 859, 865–71 (7th Cir. 2019) (reversing denial of Rule 56(d)
motion). Plaintiﬀs’ failure to do so supports the district court’s
conclusion that no actual dispute existed as to the ownership
of the debt. Nevertheless, as explained above, the identity of
the current creditor does not determine the outcome of this
case.
    The defendants’ debt validation notices violated 15 U.S.C.
§ 1692g(a)(2) as a matter of law by failing to disclose clearly
the identity of the current creditor. The judgment of the dis-
trict court is therefore REVERSED. The case is REMANDED
for further proceedings consistent with this opinion.
APPENDIX
~·
                                                                                                                              Office Hours CALIFORNIA
The state Rosenthal Fair Debi Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a .m. or after 9 :00 p.m . They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you al work if they know or have reason to know that you may not receive personal calls at work. For the most part.
collectors may not tell another person. other than your auomey or spouse, about your debt. Collectors may contact another
person to confinn your location or enforce a judgment. For more lnfonnation about debt collection activities, you may
contact the Fe